JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

NST GLOBAL, LLC d/b/a SB TACTICAL SIG SAUER INC.

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Jacobs & Crumplar, P.A., 750 Shipyard Drive, Suite 200, Wilmington, DE
19801, (302) 600-1935 and Maxey-Fisher, PLLC, 100 Second Avenue

South, Suite 401N, St. Petersburg, FL, 33701, (727) 230-4949

 

 

 

 

 

 

          

  

 

 
 

   

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box. for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1. US, Government 2&3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Goverment Not a Party) Citizen of This State 1 1 1 1 Incorporated or Principal Place o4 4
of Business In This State
12 U.S. Government 14 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 OO 3. Foreign Nation oé6 m6
Foreign Country
IV. NATURE OF SUIT (2tace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
Ei RAC 2 TORTS: oo [| FORFEITURE/PENALTY | BANKRUPTCY de
[7 110 Insurance PERSONAL INJURY PERSONAL INJURY |] 625 Drug Related Seizure (7 422 Appeal 28 USC 158 O) 375 False Claims Act
1 120 Marine OI 310 Airplane O71 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal 1 376 Qui Tam (31 USC
0 130 Miller Act 7 315 Airplane Product Product Liability C1 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability OF 367 Health Care/ O 400 State Reapportionment
1 150 Recovery of Overpayment | [1 320 Assault, Libel & Pharmaceutical os) PROPERTY RIGHT: 6 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 7 430 Banks and Banking
C1 151 Medicare Act C1 330 Federal Employers’ Product Liability ef 830 Patent 7 450 Commerce
01 152 Recovery of Defaulted Liability CF 368 Asbestos Personal O 835 Patent - Abbreviated (1 460 Deportation
Student Loans [7 340 Marine Injury Product New Drug Application |(1 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
( 153 Recovery of Overpayment Liability PERSONAL PROPERTY {| _ TABOR SOCIAL SECURITY 5} 07 480 Consumer Credit
of Veteran’s Benefits (I 350 Motor Vehicle O 370 Other Fraud (© 710 Fair Labor Standards O 861 HIA (1395£f) 1 490 Cable/Sat TV
0 160 Stockholders’ Suits (1 355 Motor Vehicle 371 Truth in Lending Act (1 862 Black Lung (923) OF 850 Securities/Commodities/
C7 190 Other Contract Product Liability 380 Other Personal Of 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability | (1 360 Other Personal Property Damage Relations 7 864 SSID Title XVI OF 890 Other Statutory Actions
0 196 Franchise Injury G1 385 Property Damage 11 740 Railway Labor Act 1 865 RSI (405(g)) 0 891 Agricultural Acts
(7 362 Personal Injury - Product Liability 1 751 Family and Medical OF 893 Environmental Matters
Medical Malpractice Leave Act C1 895 Freedom of Information
‘REAL PROPERTY 1 io | PRISONER PETITIONS: | 790 Other Labor Litigation “FEDERAL TAX SUITS Act
O 210 Land Condemnation 11 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S, Plaintiff 11 896 Azbitration

 

 

OF 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) (7 899 Administrative Procedure
1 230 Rent Lease & Ejectment 1 442 Employment 1 510 Motions to Vacate QO 871 IRS—Third Party Act/Review or Appeal of
4 240 Torts to Land 01 443 Housing/ Sentence 26 USC 7609 Agency Decision
7 245 Tort Product Liability Accommodations 0 530 General O 950 Constitutionality of
TM 290 All Other Real Property 1 445 Amer. w/Disabilities -| 1 535 Death Penalty / IMMIGRATION © State Statutes

Employment Other: 0) 462 Naturalization Application

11 446 Amer. w/Disabilities - |] 540 Mandamus & Other [1 465 Other Inunigration
Other O 550 Civil Rights Actions

0 555 Prison Condition

(I 560 Civil Detainee -
Conditions of
Confinement

(7 448 Education

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

JX1 Original 2 Removed from C1 8 Multidistrict

O 3  Remanded from (1 4 Reinstated or 5 Transferred from © 6 Multidistrict

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
35 U.S.C. § 271

 

VI. CAUSE OF ACTION

Brief description of cause:
Direct Infringement, Contributory Infringement, and Induced Infringement of Plaintiffs Patents

 

 

 

 

 

 

VIT. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes  (CINo
VI, RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET ER
DATE SIGNATURE OF ATTORNEY OF RECORD
01/21/2019
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
